Citation Nr: 1000490	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-16 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether a Substantive Appeal (VA Form 9) was timely filed.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to May 1988.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  

In June 2009, the Veteran testified in a central office 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board also received additional evidence from the Veteran 
at the hearing consisting of correspondence written by the 
Veteran and copies of VA documents and treatise evidence.  
The evidence was accompanied by a waiver of the Veteran's 
right to initial consideration of the new evidence by the RO.  
38 C.F.R. §§ 19.9, 20.1304(c) (2009).  Accordingly, the Board 
will consider the new evidence in the first instance in 
conjunction with the issue on appeal.


FINDINGS OF FACT

1.	The Veteran was notified of the rating decision on May 21, 
2004.  

2.	The RO received the Notice of Disagreement on July 22, 
2004 and a Statement of the Case was prepared on December 1, 
2005.  The Statement of the Case was sent to the Veteran on 
December 2, 2005.  

3.	The RO received a VA Form 9 from the Veteran on February 
2, 2006.  

4.	A timely request for an extension of the time limit for 
filing a substantive appeal is not of record. 




CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal 
with regard to the May 2004 rating decision, nor has she 
submitted a timely request for extension of the time limit 
for filing the substantive appeal.  38 U.S.C.A. §§ 7105, 7108 
(West 2002); 38 C.F.R. §§ 3.109, 20.202, 20.302, 20.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

Initially, the Board notes that the Veteran has filed 
multiple claims for benefits.  In an effort to clarify the 
complicated claims file, the Board will attempt to explain 
the procedural aspects of this case.  

In October 2003, the Veteran filed a claim for TDIU, which 
alleged numerous disabilities.  Her claim included 
entitlement to increased evaluations for service connected 
PTSD and a left ankle disability; as well as service 
connection for depression and anxiety, obesity, a back 
disability, a bilateral knee disability, a left wrist 
disability, endometriosis, migraines, asthma, a heart murmur 
and a hernia.  A rating decision in May 2004 addressed all of 
these issues, except for depression and anxiety and a back 
disability.  The Veteran filed a Notice of Disagreement (NOD) 
in July 2004, which included all the claims, including the 
anxiety and back disabilities not addressed in the rating 
decision.  The PTSD claim was addressed in an August 2004 
decision, which granted a 100 percent rating for PTSD.  

In a December 2005 Statement of the Case (SOC), the RO 
addressed the increased evaluation for the left ankle 
disability and the service connection claims for a bilateral 
knee disability, a left wrist disability, endometriosis, 
obesity, migraines, asthma, a heart murmur and a hernia.  The 
SOC did not address the back disability or depression and 
anxiety.  

A VA Form 9 was filed on February 2, 2006 which indicated a 
request for a hearing and that only certain issues were being 
appealed.  These issues were evaluation for the left ankle 
disability and the service connection claims for a bilateral 
knee disability, a back disability, lupus, endometriosis, 
obesity, asthma, and hernia.  
Therefore, the VA Form 9 did not include the left wrist 
claim, the asthma claim or the heart murmur claim.  The VA 9, 
however, included the claim for service connection for a back 
disability and a claim for lupus which were not addressed in 
the SOC.  The RO found the February 2002 VA Form 9 as 
untimely and closed the Veteran's service connection claims.  

Additionally, the Board notes that the PTSD rating was 
reduced in February 2006 to 50 percent.  Regarding the back 
and anxiety claims, a rating decision in April 2007 
adjudicated these claims.  They were also addressed in an 
April 2008 SOC.  In an August 2008 rating decision, the RO 
adjudicated 14 claims, including the 8 service connection 
claims as claims to reopen, the lupus claim was addressed for 
the first time, and the TDIU and increased rating claims for 
PTSD and the left ankle were included in addition to a claim 
for special monthly compensation and several secondary claims 
addressed as a single issue.  

Therefore, the issue before the Board is whether the VA Form 
9 filed in February 2006 was timely.  The Board also notes 
that in the hearing the Veteran asserted that the spine and 
anxiety claims should be on appeal.  These claims, however, 
were closed by the RO in June 2008 and will not be further 
addressed in this decision.  

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the decision below, the Board has determined the appellant 
did not submit a timely substantive appeal with regard to the 
rating decision currently on appeal.  As such, the Board is 
declining jurisdiction to consider the merits of the claim.  
See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 
(2009).  Thus, VA is not required to take any further action 
to assist the claimant.  38 U.S.C.A. § 5103A(a) (West 2002); 
see also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(holding that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In this case, the Veteran was properly notified 
of the jurisdictional problem, and she was afforded the 
procedural safeguards of notice and the opportunity to be 
heard on the question of timeliness.

Law and Analysis

Under VA regulations, an appeal consists of a timely filed 
NOD in writing and, after a SOC has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2009).  

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a 
claimant needs to take to perfect an appeal.  38 C.F.R. § 
20.202 (2009).  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the SOC to the Veteran or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever comes later.  
The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2009).  
This may be extended for a reasonable period on request for 
good cause shown.  38 C.F.R. § 20.303 (2009).  An RO may 
close an appeal without notice to an appellant for failure to 
respond to an SOC within the period allowed.  See 38 C.F.R. § 
19.32 (2009).

In this case, a May 2004 rating decision denied the Veteran's 
claims.  A letter dated May 21, 2004 notified the Veteran of 
that decision.  The Veteran filed a NOD on July 22, 2004 and 
the RO issued an SOC in December 2005.  A notification letter 
was sent to the Veteran on December 2, 2005, along with a 
copy of the SOC.  The letter included notice that the VA Form 
9, Appeal to the Board of Veteran's Appeals, must be filed 
within 60 days from the date of the letter, or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying you of the rating decision.  The letter 
included the provision that if the substantive appeal was not 
filed within 60 days, the Veteran's case would be closed.  
The letter also included that a request for an extension 
should be made prior to the expiration if the time limit.  

The Veteran personally submitted a VA Form 9 on February 2, 
2006.  (It was not delivered by mail.)  Unfortunately, this 
document was received by the RO on day 62, which is after the 
time limit for filing a substantive appeal, which in this 
case, was January 31, 2006, 60 days after the issuance of the 
SOC.  As a result, the RO notified the Veteran in a July 2006 
letter that her substantive appeal was untimely.  The Board 
acknowledges that the dates contained in that letter were 
incorrect, however the substance of the letter was accurate, 
specifically, that the Substantive Appeal was not timely.  
The appellant was informed of her right to appeal the RO's 
decision regarding timeliness in a VA Form 4107.  The Veteran 
responded by filing a letter disagreeing with the RO's 
decision to close her claim and another VA Form 9 on August 
16, 2006.  The RO subsequently issued a SOC in April 2008.

The Board acknowledges the recent decision of the United 
States Court of Appeals for Veterans Claims (Court) in Percy 
v. Shinseki, 23 Vet. App. 37 (2009) which held that the 60-
day period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness 
in the filing of a substantive appeal.  In that case, by 
treating a disability rating matter as if it were part of the 
Veteran's timely filed substantive appeal for more than five 
years, VA had waived any objections it might have had to the 
timeliness of the appeal with respect to the matter.  

However, unlike the claimant in Percy, the RO did not treat 
the Veteran's claim as if it were timely.  On the contrary, 
after reviewing the adequacy of the VA Form 9 and determining 
that it was not timely, the RO notified that Veteran of the 
defects in the substantive appeal and that consideration of 
this question could result in dismissal.  In this case, the 
Veteran's VA Form 9 was filed outside the 60 day time limit 
and was not timely.  Further, the RO did not treat the VA 
Form 9 as timely, as such, did not waive the right to close 
the Veteran's claim.  Accordingly, the Board concludes that 
this case may be distinguished from Percy, and that dismissal 
of the claims by the RO was warranted.

Additionally, the Board has considered whether the appellant 
filed a timely request for an extension of the time limit to 
file a substantive appeal.  The Board also notes that VA 
regulations specifically state that a request for an 
extension of the 60-day period for filing a substantive 
appeal must be in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.   After reviewing the claims 
file, however, the Board notes that prior to the expiration 
of the period for filing a timely substantive appeal, no 
document was filed by the appellant that can be construed as 
a timely request for such an extension.  Therefore, the Board 
finds that the appellant did not submit a timely request for 
an extension of the time limit for filing a substantive 
appeal.

The Board has reviewed the entire record, including the 
hearing transcripts before the Board and the RO.  Although 
the Veteran filed multiple Substantive Appeals (VA Form 9), 
she did not file one within 60 days after the notice letter 
sent on December 2, 2005.  As such, the Veteran's substantive 
appeal was not timely filed and the RO was within its 
discretion in closing the Veteran's claims.  Furthermore, the 
record does not reflect that the appellant made a timely 
request for an extension of the time limit for filing her 
substantive appeal.  See 38 C.F.R. § 20.303.  Accordingly, as 
the RO did not proceed in error, the Board will not overturn 
the decision of the RO to dismiss the Veteran's claims.  As 
such, the Board does not have jurisdiction to consider her 
claims, and the appeal is dismissed.


ORDER

The VA Form 9, filed on February 2, 2006, was not timely, and 
the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


